Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as noted in paragraph 14 of the prior Office action mailed 25 November 2020, the prior art fails to teach or suggest the communicating channel (15) by using two missing corners on the lower end of each electrode plate, as is shown at least by fig. 5 of the specification as filed.  The claim requires a carrier, installed on an inner side of the bottom surface, which carries the electrodes, such that the electrodes both contact the inner side of the bottom surface and also have portions missing on their lower edges (i.e.-missing corners) to form the communicating channel.  Lin (US 5,614,069) and Lin (US 5,733,422) are considered the closest prior art.  However, neither of these references teach nor suggest constructing a cell with the communicating channel formed by missing corners on the bottom edge of the electrode plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                       /HARRY D WILKINS III/Primary Examiner, Art Unit 1796